Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   The following is a Non-Final Office Action.  Claims 1-30 are pending in the instant patent application. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-9, 11-19, and 21-29 are provisionally rejected on the ground of nonstatutory double patenting over claims 1-9, 11-19, and 21-29 of copending Application No. 17/481951, hereinafter ‘951 in view of Hele (2002/0111835)
Claim 1, 11, and 21 of the instant application contains limitations that are substantially similar to limitations included in Claims 1, 11, and 21, respectively, of ‘951. 
The instant application merely revises the dynamic evaluation model based on a “hypertree-based compatibility structure” opposed to a “prefix operator.”  
However, Hele discloses “re-arranging” the queries of a decision tree (i.e., revising the dynamic evaluation model) based on a highest probability of excluding a user from insurance product coverage with the query tree architecture as illustrated in Figure 7, 10, 11, 0105 that stores the arranged/rearranged queries; the “tree architecture” is interpreted as the “hypertree-based compatibly structure” (0021, 0108, Figure 7A-B, 11)
0021- The method includes: arranging at least one of a plurality of queries in a decision tree, such that a query precedes another query if it is more probable that an unacceptable answer to the rearranged query will result in excluding a user from purchasing insurance coverage
 [0108] The order of the queries is also designed to obtain information that approves or excludes a user as early as possible in the questioning process. For example, instead of drilling down to a new panel, the response could signal an end to the process resulting in the user being "knocked out" of the process.
[0107] The tree architecture allows the system to customize the questioning process for each user. For example, a user response can cause certain questions to become irrelevant. Such a relationship between a response and subsequent questions are implemented as a rule in the rule set. The tree architecture, which interprets such rules, insures that the irrelevant questions are not presented to the user. Conversely, some user responses necessitate the collection of additional information, in the form of supplementary questions. Such supplementary questions can be placed in a branch of the decision tree. The response that necessitates the supplementary questions can be interpreted by the rule set to initiate the appropriate branch. 
It would have been obvious to one of ordinary skill in the art before the effective filingdate of the invention to modify 951’s revision of a dynamic evaluation model to include Hele’s “hypertree-based compatibility structure”-because this type of structure “allows a system to customize the questioning process for each user based on resopnses…for example, insuring that the irrelevant questions are not presented to the user….or placing supplementary questions in a branch of the decision tree and necessitates the supplementary questions based on the responses (0107, Hele)
Claim 2-9, 12-19, and 21-29 of the instant application are substantially similar to Claim 2-9, 12-19, and 21-29, respectively, of ‘951.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Regarding Claims 1-10, they are directed to a method, however the claims are directed to a judicial exception without significantly more. Claims 1-10 are directed to the abstract idea of evaluating responses for use in processing applications.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 1, claim 1 recites obtaining a provider evaluation model from each of a plurality of providers, resulting in a plurality of provider evaluation models; generating a dynamic evaluation model based, at least in part, upon the plurality of provider evaluation models; receiving a request for an evaluation response; requesting applicant information based, at least in part, upon the dynamic evaluation model, thus defining dynamic applicant information; and revising the dynamic evaluation model to eliminate one or more non-compatible providers based, at least in part, upon a hypertree-based compatibility structure.
	These claim limitations fall within the Certain Methods of Organizing Human Activity due to the fundamental economic practices or principles taking place, as well as commercial/legal interactions taking place. Notably determining quotes/estimates for various good/services.
	Accordingly, the claim recites an abstract idea and dependent claims 2-10 further recite the abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. Besides reciting the abstract idea, the limitations of claim 1 also recite generic computer components (e.g. a computing device). In particular, the recited features of the abstract idea are merely being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See e.g., MPEP §2106.05(f)). Therefore, these additional elements are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. In other words, the additional elements are simply used as tools to perform the abstract idea. In addition, the “obtaining” limitation amounts to no more than mere data gathering, which is a form of insignificant extra-solution activity (See MPEP 2106.05(g): buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); and O/P Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)).
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claim 1 includes various elements that are not directed to the abstract idea under 2A. These elements include a computing device and the generic computing elements described in the Applicant's specification in at least Para 0019, 00113-00117. These elements do not amount to more than the abstract idea because it is a generic computer performing generic functions. In addition, the “obtaining” and “receiving” limitations recites computer functions that the courts have recognized as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) (See MPEP 2106.05(d)(ii)…at least, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information).
	Therefore, Claim 1 is not drawn to eligible subject matter as it is directed to abstract ideas without significantly more.
	Regarding Claims 11-20, they are directed to a computer program product, however the claims are directed to a judicial exception without significantly more. Claims 11-20 are directed to the abstract idea of evaluating responses for use in processing applications.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 11, claim 11 recites obtaining a provider evaluation model from each of a plurality of providers, resulting in a plurality of provider evaluation models; generating a dynamic evaluation model based, at least in part, upon the plurality of provider evaluation models; receiving a request for an evaluation response; requesting applicant information based, at least in part, upon the dynamic evaluation model, thus defining dynamic applicant information; and revising the dynamic evaluation model to eliminate one or more non-compatible providers based, at least in part, upon an overlap operator.
	These claim limitations fall within the Certain Methods of Organizing Human Activity due to the fundamental economic practices or principles taking place, as well as commercial/legal interactions taking place. Notably determining quotes/estimates for various good/services.
	Accordingly, the claim recites an abstract idea and dependent claims 12-20 further recite the abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. Besides reciting the abstract idea, the limitations of claim 11 also recite generic computer components (e.g. a computer readable medium and a processor). In particular, the recited features of the abstract idea are merely being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See e.g., MPEP §2106.05(f)). Therefore, these additional elements are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. In other words, the additional elements are simply used as tools to perform the abstract idea. In addition, the “obtaining” limitation amounts to no more than mere data gathering, which is a form of insignificant extra-solution activity (See MPEP 2106.05(g): buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); and O/P Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)).
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claim 11 includes various elements that are not directed to the abstract idea under 2A. These elements include a computer readable medium, a processor and the generic computing elements described in the Applicant's specification in at least Para 0019, 00113-00117. These elements do not amount to more than the abstract idea because it is a generic computer performing generic functions. In addition, the “obtaining” and “receiving” limitations recites computer functions that the courts have recognized as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) (See MPEP 2106.05(d)(ii)…at least, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information).
	Therefore, Claim 11 is not drawn to eligible subject matter as it is directed to abstract ideas without significantly more.
	Regarding Claims 21-30, they are directed to a system, however the claims are directed to a judicial exception without significantly more. Claims 21-30 are directed to the abstract idea of evaluating responses for use in processing applications.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 21, claim 21 recites obtaining a provider evaluation model from each of a plurality of providers, resulting in a plurality of provider evaluation models; generating a dynamic evaluation model based, at least in part, upon the plurality of provider evaluation models; receiving a request for an evaluation response; requesting applicant information based, at least in part, upon the dynamic evaluation model, thus defining dynamic applicant information; and revising the dynamic evaluation model to eliminate one or more non- compatible providers based, at least in part, upon an overlap operator.
	These claim limitations fall within the Certain Methods of Organizing Human Activity due to the fundamental economic practices or principles taking place, as well as commercial/legal interactions taking place. Notably determining quotes/estimates for various good/services.
	Accordingly, the claim recites an abstract idea and dependent claims 22-30 further recite the abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. Besides reciting the abstract idea, the limitations of claim 21 also recite generic computer components (e.g. a memory and a processor). In particular, the recited features of the abstract idea are merely being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See e.g., MPEP §2106.05(f)). Therefore, these additional elements are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. In other words, the additional elements are simply used as tools to perform the abstract idea. In addition, the “obtaining” limitation amounts to no more than mere data gathering, which is a form of insignificant extra-solution activity (See MPEP 2106.05(g): buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); and O/P Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)).
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claim 21 includes various elements that are not directed to the abstract idea under 2A. These elements include a memory, a processor and the generic computing elements described in the Applicant's specification in at least Para 0019, 00113-00117. These elements do not amount to more than the abstract idea because it is a generic computer performing generic functions. In addition, the “obtaining” and “receiving” limitations recites computer functions that the courts have recognized as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) (See MPEP 2106.05(d)(ii)…at least, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information).
	Therefore, Claim 21 is not drawn to eligible subject matter as it is directed to abstract ideas without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hele (2002/0111835)

	With respect to claim 1, Hele discloses: 
	A computer-implemented method, executed on a computing device (0015, 0025, 0143, Figure 2), comprising: 							obtaining a provider evaluation model from each of a plurality of providers resulting in a plurality of provider evaluation models (Figure 7AB, 0082, 0107- -each of the specific carrier’s rule sets (responses-subsequent question) are interpreted as each of the provider evaluation models; 
	0082-As shown in FIGS. 7A-7B, the rules are structured in a hierarchal manner to include basic underwriting rules 190 (e.g., applicable for all carriers and products), rules specific to individual carriers 192, and rules specific to individual products of each carrier 194. Hence, the system supports the simultaneous underwriting of a user's profile against multiple carriers and multiple products)
generating a dynamic evaluation model based, at least in part, upon the plurality of provider evaluation models; (Fig. 7A-B (See Structure), 0013, 0021, 81-82, 0107- a decision tree structure including rule sets in response to question responses obtained from user, in order to determine eligibility of insurance products of the plurality of carriers).
receiving a request for an evaluation response; (0103-0104- Referring to FIG. 11, the underwritten insurance application system employs a reflexive question engine 96 that serves questions to the user and analyzes their responses…..The question server 96 uses queries that are ordered based on responses to earlier queries to enhance the efficiency of the questioning process. The queries can be stored in decision trees and/or matrices to reflect this relationship.)
[0109] During the process, each response is stored and matched against a rule set, e.g., a decision tree, to determine the requirement and/or substance for subsequent questions.
requesting applicant information based, at least in part, upon the dynamic evaluation model, thus defining dynamic applicant information; (109 - the decision tree determines which questions are requested and the applicant’s answers define ‘dynamic’ applicant information).
and revising the dynamic evaluation model to eliminate one or more non-compatible users based, at least in part, upon a hypertree-based compatibly structure 
Examiner notes the language after “to” is directed to intended use and given limited patentable weight
 [0020] … The process orders queries sent to a user based upon answers obtained earlier in the process so that the process becomes more efficient in approving or weeding out users based on underwriting rules for a plurality of carriers. Features include ordering queries in a decision tree structure and conducting the interview process for a plurality of carriers.
[0110] Implementation of the decision tree is flexible. Hence, rules can always be added, edited, deleted, or re-ordered as requirements dictate. This allows a question set to capture the required information for multiple carriers, e.g., all available carriers, and governmental agencies
See Also 0021, 0108, Figure 7A-B, 11- re-arranging the queries of the decision tree (i.e., revising the dynamic evaluation model) based on highest probability of excluding a user from insurance product coverage (based off of underwriting rules); the query tree architecture storing the queries (as illustrated in Figure 7, 10, 11, 0105) is interpreted as the “hypertree-based compatibly structure”; 0015 also characterizes the comparison between user profile and rules of carrier as a filtering process)
While Hele eliminates one or more non-compatible users based on underwriting rules, Hele does not explicitly state one or more providers are eliminated.  However, Hele discloses carriers being eliminated in an underwriting process where a user selects a “subset” of carriers from a set of carriers.  (0046- …The user profile is used to recommend 40 policies to the user based on results obtained from examination of the profile against underwriting policies or rules for multiple insurance carriers.  Based on the user's profile, e.g., age, gender, marital status, dependents' age, occupation, income, and so forth, a recommendation engine (not shown) recommends 40… life insurance carriers to the user. The user 12 can be provided with options to…select subsets of…insurance carriers)  
The sole difference between Hele and the claimed subject matter is Hele does not disclose the one or more providers are eliminated by the underwriting rules.    However, Hele teaches an underwriting insurance process where insurance carriers are eliminated. Hele shows the eliminating of carriers during insurance underwriting was known in the prior art at the time of the invention.   Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of Hele’s users for Hele’s providers. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  The result would be predictable because the users are being eliminated by the providers underwriting rules, thus, the providers could also be eliminated by these rules. 		
With respect to claim 2, Hele discloses:  The computer-implemented method of claim 1 wherein the request for an evaluation response includes one or more of: a loan application; a funding application; a credit application; a grant application; an educational institution application; a rental application; a mortgage application; an employment application; and an insurance application. (Abstract, 0025, 0099, 0112, 0114-0118 – insurance application)

With respect to claim 3, Hele discloses: The computer-implemented method of claim 1 wherein the plurality of providers includes one or more of: 42H&K Docket No.: 169362.000xx(c)Holland & Knight LLP Assignee: Briza, Inc.10 St. James Avenue Inventor: Sharma et al.Boston, MA 02116-3889 a plurality of loan providers; a plurality of funding providers; a plurality of credit providers; a plurality of grant providers; a plurality of education providers; a plurality of rental providers; a plurality of mortgage providers; a plurality of employment providers; and a plurality of insurance providers.  (Abstract, 0025, 0099, 0112, 0114-0118 – insurance carriers)

With respect to claim 4, Hele discloses: The computer-implemented method of claim 3 wherein: the dynamic evaluation model includes a plurality of dynamically-defined information inquiries; (Fig. 7, 11, 0104, 0107-reflexive questions, based on responses to earlier queries; supplemental questions) 
and the dynamic applicant information includes responses to one or more of the plurality of dynamically-defined information inquiries.  (Abstract, 0103, 0107-0109- Fig. 7A-B- users responding to questions to determine insurance eligibility / underwriting)

With respect to claim 5, Hele discloses: The computer-implemented method of claim 1 wherein each of the plurality of provider evaluation models includes a plurality of information inquiries.  (0109-0110, 0114- questions are based off of base question set of a plurality of carriers)

With respect to claim 6, Hele discloses: The computer-implemented method of claim 5 wherein generating a dynamic evaluation model includes: processing the plurality of provider evaluation models to remove redundant information inquiries defined within the plurality of provider evaluation models.  (0112- a single response can be used to populate several insurance carrier forms. i.e., new evaluation model removes redundant information inquiries defined within the models. 
0082, Figure 7- the hierarchical model grouping basic rules applicable for all carriers and products in the first node of the decision tree, where insurance specific questions (i.e, questions only applicable to a given carrier) are grouped elsewhere in decision tree))

With respect to claim 7, Hele discloses: The computer-implemented method of claim 5 wherein generating a dynamic evaluation model includes: mapping one or more information inquiries within each of the plurality of 43H&K Docket No.: 169362.000xx(c)Holland & Knight LLP Assignee: Briza, Inc.10 St. James AvenueInventor: Sharma et al.Boston, MA 02116-3889provider evaluation models to one or more information inquiries within the dynamic evaluation model.  (Examiner interprets limitation as mapping questions to insurance providers, based off of original questions provided by a given provider of the plurality; 0109-0110, 0114 in further view of Figs. 7, 11 and 82; abstract of Hele disclosing the rules as carrier and product specific.)

With respect to claim 8, Hele discloses: The computer-implemented method of claim 1 wherein receiving a request for an evaluation response includes: receiving the request for the evaluation response from a user.  (Examiner interprets this as including transmitting the user data responsive to questions; 0103-0104- Referring to FIG. 11, the underwritten insurance application system employs a reflexive question engine 96 that serves questions to the user and analyzes their responses…..The question server 96 uses queries that are ordered based on responses to earlier queries to enhance the efficiency of the questioning process. The queries can be stored in decision trees and/or matrices to reflect this relationship.)

With respect to claim 9, Hele discloses: The computer-implemented method of claim 1 wherein receiving a request for an evaluation response includes: receiving the request for the evaluation response from a remote computing device.  (103-103 in further view of Fig. 2, “Client”, and 0043)

With respect to claim 10, Hele discloses: The computer-implemented method of claim 1 wherein revising the dynamic evaluation model to eliminate one or more non-compatible users based, at least in part, upon a hypertree-based compatibility structure includes: comparing at least a portion of the dynamic applicant information to one or more compatibility / incompatibility criteria defined within the hypertree-based compatibility structure.    
[0020] … The process orders queries sent to a user based upon answers obtained earlier in the process so that the process becomes more efficient in approving or weeding out users based on underwriting rules (compatibility/ incompatibility criteria) for a plurality of carriers. Features include ordering queries in a decision tree structure and conducting the interview process for a plurality of carriers.
[0110] Implementation of the decision tree is flexible. Hence, rules can always be added, edited, deleted, or re-ordered as requirements dictate. This allows a question set to capture the required information for multiple carriers, e.g., all available carriers, and governmental agencies
See Also 0021, 0108, Figure 7A-B, 11- re-arranging the queries of the decision tree (i.e., revising the dynamic evaluation model) based on highest probability of excluding a user from insurance product coverage (based off of underwriting rules); the query tree architecture storing the queries (as illustrated in Figure 7, 10, 11, 0105) is interpreted as the “hypertree-based compatibly structure”; 0015 also characterizes the comparison between user profile and rules of carrier as a filtering process)
While Hele uses carriers’ underwriting rules to eliminate users, Hele does not explicitly state one or more providers are eliminated.  However, Hele discloses an underwriting insurance process where carriers are eliminated by a user when a user selects “subsets” of carriers from a set of carriers.  (0046- …The user profile is used to recommend 40 policies to the user based on results obtained from examination of the profile against underwriting policies or rules for multiple insurance carriers.  Based on the user's profile, e.g., age, gender, marital status, dependents' age, occupation, income, and so forth, a recommendation engine (not shown) recommends 40… life insurance carriers to the user. The user 12 can be provided with options to…select subsets of…insurance carriers)  
The sole difference between Hele and the claimed subject matter is Hele does not disclose the one or more providers are eliminated by the underwriting rules.    However, Hele teaches an underwriting insurance process where insurance carriers are eliminated. Hele shows the eliminating of carriers during insurance underwriting was known in the prior art at the time of the invention.   Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of Hele’s users for Hele’s providers. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  The result would be predictable because the users are being eliminated by the providers underwriting rules, thus the providers could also be eliminated by these rules. 		
Claims 11-20 stand rejected based on the same citation and rationale as applied to Claim 1-10, respectively. 

Claims 21-30 stand rejected based on the same citation and rationale as applied to Claim 1, respectively. 

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 7711584 B2 to Helitzer discloses-  “A method and computerized system is disclosed for managing the underwriting, quoting and binding an insurance policy with regard to the technology used to militate against the financial consequences of property losses. (Abstract) 
… The decision applies a splitting criterion to every node of the tree. These splitting criterion are determined by applying a predetermined rule or function that an underwriter applies to eventually place the applicant for insurance into a classification that is then utilized as a factor in establishing the premium.
US-20100146414-A1 to Dongole (“Dongole”) discloses “A system which receives input data from a user and provides that date to multiple insurance carrier websites to get a plurality of insurance premium quotes for the purposes of reducing redundant data entry. (Abstract in view of at least ¶¶24, 42 and Fig. 1 of Dongole)
US-8027851-B1 to Krishnan (“Krishnan”), disclosing, “A personalization engine which determines eligibility for insurance benefits of a plurality of companies based on personalization profiles (i.e., as set by carriers);(See abstract). Col 2, lines 12 – 15 disclosing eligibility based on category of care requested/ provided, Col 2, lines 56 – 59 disclosing the filtering rules being with respect to a plurality of insurance companies categorized based on personalization profiles, and Col 7, lines 4-5 and 38 – 49 disclosing the profiles as being used for filtering for eligibility determination purposes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Ross whose telephone number is (571) 270-1555.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu, can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Scott Ross/
Examiner - Art Unit 3623
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623